EXHIBIT A JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing of this Statement on Schedule 13D including any amendments thereto. This Joint Filing Agreement may be executed in any number of counterparts, each of which shall be deemed an original, but all of which shall constitute one and the same instrument. Dated:October 21, 2013 Sam Levinson By: /s/ Sam Levinson Sam Levinson Diaco Investments, L.P. By: Siget, LLC, a Delaware limited liability company and general partner of Diaco Investments, L.P. By: /s/ Simon Glick Simon Glick Managing Member Simon Glick By: /s/ Simon Glick Simon Glick, as trustee for Glick Pluchenik 2011 Trust Siget NY Partners, L.P. By: 1271 Associates, LLC, a Delaware limited liability company and general partner of Siget NY Partners, L.P. By: /s/ Simon Glick Simon Glick Managing Member Chichester Fund Limited By: /s/ Simon Glick Simon Glick Investment Manager
